350 F. Supp. 494 (1972)
Charles L. BOLTON, III et al., Plaintiffs,
Texas Hairdressers & Cosmetology Assn. (Intervenor),
v.
TEXAS BOARD OF BARBER EXAMINERS et al., Defendants.
Civ. A. No. CA-3-5298-B.
United States District Court, N. D. Texas, Dallas Division.
January 26, 1972.
Barbara L. Welz, Welz, Anderson & Peters, Cooper Blankenship, Dallas, Tex., for plaintiffs.
Melvin E. Corley, Austin, Tex., for all defendants.
W. B. West, III, William H. Clark, Allen Butler, of Clark, West, Keller, Sanders & Ginsberg, Dallas, Tex., for Texas Board of Barber Examiners.
Before GOLDBERG, Circuit Judge, and HILL and HUGHES, District Judges.

JUDGMENT
PER CURIAM.
On this the 26th day of January, 1972, came on to be considered an agreed Judgment presented by Plaintiffs, Defendants, and Intervenors and the Court having considered the pleadings of all parties and trial briefs submitted herein and being further advised that Defendants, in light of the foregoing matters, have consented to the entry of this Judgment, the Court is of the opinion and finds, that House Bill 156 of the 62nd Legislature 1971, of the State of Texas and in particular Sections 46 and 51 wherein such sections and any other sections, attempt to restrict the occupational activity of those licensed as cosmetologists to perform their work on females only and those licensed as barbers to perform their occupational services on males only violates the equal protection clause of the 14th Amendment to the United States Constitution;
It is therefore ordered, adjudged and decreed that House Bill 156 of the 62nd Legislature of the State of Texas 1971 (codified in Vernon's Texas Penal Code as Article 734a Sec. 4; 734c Sec. 1(3); 734c Sec. 46(c)), be, and hereby is, declared null and void and in violation of the 14th Amendment to the United States Constitution; it is further ordered, adjudged and decreed that the District Attorney of Dallas County, Texas is hereby enjoined from further prosecuting criminal actions against Plaintiffs herein for violations under the Texas Penal Code of the aforesaid sections declared unconstitutional.

CLARIFICATION OF JUDGMENT
GOLDBERG, Circuit Judge.
This instrument is to be considered in conjunction with a judgment dated February 26, 1972, entered in the above entitled and numbered cause and is for *495 clarification, if such is necessary, of such judgment.
It is the intent and holding of the Court that the judgment entered herein declare unconstitutional only those parts of the Texas law codified in Vernon's Texas Penal Code as Articles 334a Section 4; 734c Section 1(3); 734c Section 46(c), wherein such Articles prohibit or limit a person licensed as a cosmetologist to perform cosmetology work on females only, and a person licensed as a barber to perform work on males only. No other parts, sections or provisions of H.B. 156, codified under the above provisions of the Texas Penal Code, are affected by the judgment and remain in full force and effect.